Robert H. Dudley, Justice, concurring in part; dissenting in part. I wholly concur with that part of the majority opinion which denies relief on the plea of guilty for aggravated robbery. However, I dissent from that part which denies relief from the plea of guilty for theft of property having a value of $2,500.00 or more. I would order the trial court to set aside the guilty plea and give the appellant a trial on the charge of theft of property having a value of $2,500.00 or more. The reason is simple: a trial court “shall not enter a judgment upon a plea of guilty or nolo contendere without making such inquiry as will establish a factual basis for the plea.” A.R.Cr.P. Rule 24.6. That was not done on this conviction. A factual basis may be established either by addressing the accused, defense counsel, the prosecutor, or all three. Furr v. State, 297 Ark. 233, 761 S.W.2d 160 (1988). The requirement of a factual basis for a plea does not require that the defendant be proven guilty, but merely that there is sufficient evidence from which the trial court can conclude that the defendant would be found guilty if he elected to proceed to trial. Knee v. State, 297 Ark. 346, 760 S.W.2d 874 (1988). In this case the factual basis should have shown that appellant took unauthorized control over the property of someone else, with the intent to deprive that other person of his property, and that the property had a value of $2,500.00 or more. Ark. Code Ann. § 5-36-103 (Supp. 1989). As can be seen by reading the majority opinion, the value of the property was not discussed by either the accused, the defense counsel, or the prosecutor. Thus, a factual basis for the value of the property taken was not established. The only mention of the value was by the judge when he read the charge and the appellant pleaded guilty. If the majority intends to hold this is sufficient, then mere arraignment of a defendant becomes sufficient, and the requirement by the Rules of Criminal Procedure for a factual basis has been eliminated. Such a holding in inappropriate. A.R.Cr.P. Rule 24.6 serves a valid purpose. See A.B.A. Standards for Criminal Justice, No. 14-16. Further, and most importantly, compliance with the rule would give finality to guilty pleas, and if anything ought to be clear-cut and final, it is a guilty plea. Accordingly, I dissent. Newbern, J., joins in this dissent.